STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                     NO.    2022    KW    0006


VERSUS


PHILIPPE          A.   VEETERS                                              FEBRUARY          16,    2022




In    Re:          State     of       Louisiana,      applying      for    supervisory              writs,

                   19th     Judicial         District      Court,    Parish           of   East      Baton
                   Rouge,       No.   DC - 19- 07235.




BEFORE:            WHIPPLE,       C. J.,    PENZATO     AND   HESTER,     JJ.


           WRIT    DENIED.


                                                     VGW
                                                     AHP
                                                     CHH




     URT    OF    APPEAL,       FIRST      CIRCUIT


                 I -- T-) ! /
             PUTY      CS ERK    OF   COURT
                   FOR    THE    COURT